Citation Nr: 0829720	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-30 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from July 1973 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In December 2007, the Board remanded the 
veteran's claim for additional development.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's 1995 ruling in Allen, it was made clear in the 
comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors 
the claimant.  See 38 C.F.R. § 3.310 (2006).

The veteran asserts that he has a hip disability that is the 
result of his active military service.  He also believes that 
his service-connected disabilities (lumbosacral strain and 
bilateral pes planus) have caused or made his hip disability 
chronically worse.  Thus, the veteran believes that service 
connection is warranted on a direct basis or a secondary 
basis.

In October 2007, the veteran testified at a hearing before 
the Board.  During the hearing, he testified that he received 
treatment for hip pain at the VA Medical Center in East 
Orange, New Jersey, in the 1990s.  In December 2007, the 
Board remanded the claim, in part, to obtain the records in 
accordance with VA's duty to assist.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2007).

Those potentially relevant VA treatment records have not been 
obtained and associated with the claims file.  In fact, it 
does not appear as if a request for the records has been 
made.  (A 2006 treatment note from the facility was added to 
the record, but nothing else.)  The claim must be remanded 
again in order to attempt to obtain the records.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand 
by the Board confers on the veteran, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand).

The Board also remanded the claim in order to have the 
veteran undergo VA examination to determine the nature of the 
veteran's hip disability and to have the VA examiner provide 
an etiological opinion regarding the hip disability.  The 
opinion was to address three aspects of the veteran's claim:  
(1) whether a current hip disability was attributable to the 
veteran's military service; (2) whether a current hip 
disability was attributable to the veteran's service-
connected disabilities; and (3) whether a current hip 
disability was made chronically worse by the veteran's 
service-connected disabilities.

In March 2008, the veteran underwent VA orthopedic 
examination.  The examiner reviewed the claims file and 
examined the veteran.  Regarding a current hip disability, 
diagnoses of bilateral femoral head avascular necrosis and 
secondary osteoarthritis were provided.  The examiner 
provided an opinion as to aspects (1) and (2), but not (3).  
The opinion was silent regarding aggravation by service-
connected disabilities.

In light of the omission, the March 2008 VA examiner should 
be asked to provide an amended opinion.  See Stegall, 11 Vet. 
App. at 271.  The opinion should address whether a current 
hip disability was made chronically worse by the veteran's 
service-connected disabilities.  Another examination should 
be conducted if the March 2008 examiner determines that one 
is needed in order to provide the requisite opinion or if the 
March 2008 examiner is unavailable.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the veteran's treatment 
records from the East Orange VAMC and 
associate the records with the claims 
folder.  The time period of the 1990s 
must be included in the records search.

2.  After obtaining any additional 
records, forward the veteran's claims 
file to the physician who examined the 
veteran in March 2008.  The VA physician 
should review the veteran's claims file, 
and provide an amended opinion that 
addresses whether a current hip 
disability has been made chronically 
worse by the veteran's service-connected 
disabilities (lumbosacral strain and 
bilateral pes planus).  The physician 
must provide the complete rationale for 
the conclusion reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.

(Arrange for the veteran to undergo 
another medical examination only if the 
above-noted March 2008 VA examiner is 
unavailable or such examination is needed 
to answer the question posed above.)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

